Citation Nr: 1137998	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  08-37 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating action of the above Regional Office (RO).  


FINDING OF FACT

The Veteran's PTSD has been manifested primarily by symptoms of depression, intrusive thoughts, nightmares, sleeplessness, irritability, Global Assessment of Functioning (GAF) scores of 52 and 53; and difficulty in establishing and maintaining effective work and social relationships, but not an inability to do so.  These symptoms demonstrate occupational and social impairment with no more than reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, in a pre-adjudication letter dated in June 2007, the RO informed the Veteran of its duty to assist him in substantiating his claim under the VCAA, the effect of this duty upon his claim, and the manner in which disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  This correspondence, as well as a subsequent July 2008 letter notified the Veteran of the types of evidence that may reflect a worsening of his service-connected PTSD, including the nature and symptoms of the condition; the severity and duration of the symptoms; ongoing treatment records; recent Social Security determinations; statements from employers as to job performance, lost time or other information regarding how the condition affects his ability to work; and statements from people who have witnessed how the claimed disability affects him.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice in an increased rating claim need not be "veteran specific").  

Further, the timing defect of the July 2008 correspondence was cured by the RO's subsequent readjudication of the Veteran's claim and issuance of a statement of the case in December 2008 and a supplemental statement of the case in January 2011.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim adjudicated herein.  His in-service and pertinent post-service treatment reports are of record, and the RO obtained VA examinations in July 2007 and January 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges that neither VA examiner reviewed the claims folder.  However, the examination reports contain no errors on their face.  The history provided at the time of the examinations and considered by each examiner is consistent with that reflected in the record.  The examiners also addressed the rating criteria pertinent to the Veteran's service-connected PTSD.  Thus, the examination reports (which reflect not only the Veteran's history, but his complaints, clinical findings, and diagnosis) are sufficient for rating purposes.  38 C.F.R. § 4.2 (2011); See Abernathy v. Principi, 3 Vet.App. 461 (1992) (citing Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate).  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's PTSD is currently rated as 50 percent disabling under DC 9411.

Under the General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2011).

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In the present appeal, evidence relevant to the severity of the Veteran's service-connected PTSD includes both VA treatment notes and examination reports.  

Of record is a statement from the Veteran's Vet Center counselor, dated in June 2007.  In this statement, the therapist offered his opinion as to the current severity of the Veteran's PTSD.  He indicated that the Veteran had recently returned to counseling and presented with symptoms of increased anxiety and emotions after reading a magazine story about his unit in Vietnam.  The Veteran's PTSD seemed to have intensified over the past year and he decided to resume individual counseling and was considering inpatient treatment for PTSD.  

Also of record is a June 2007 lay statement from the Veteran's spouse noting his early retirement in 2002 because he was no longer able to take the daily pressure and rapidly losing interest in what he was doing.  During his first two years of retirement, she noticed an increase in restlessness, lack of sleep, mood changes, and unhappiness.  More recently, she has observed a marked increase in mood swings (daily), sleeplessness, depression.  She noted that the only time he was happy was when surrounded by family.  

The Veteran was referred for VA examination in July 2007.  The examiner noted that he did not have access to the Veteran's claims file, but review of his VA treatment records in the electronic file indicated that he was last examined in July 2005 and given a diagnosis of PTSD and a GAF score of 53.  At that time, the Veteran described multiple symptoms of PTSD including near daily intrusive thoughts, weekly nightmares, distress at reminders of war, avoidance of thoughts and reminders, memory gaps, feelings of detachment and numbness in social relationships, sleeplessness, irritability, and difficulties with concentration.  

Currently the Veteran described similar symptoms of PTSD, but there appeared to have been an increase in the severity of symptoms over time, most notable in terms of his re-experiencing symptomatology.  He also reported that he and his wife slept in separate rooms as he often disturbed her during the night.  The Veteran's extremely poor sleep caused fatigue during the day and affected his ability to cope with his symptoms on a daily basis.  He also described increased irritability, mood swings, depression and leaving social situations because of it.  There had been no remission of symptoms over time.  

The Veteran had been married for 35 years and described the marriage in positive terms.  He reported that he frequently sees his three adult children and two grandchildren and that this "keeps him going."  He spends most of his time in the yard creating projects to keep busy, apparently as a method of avoidance.  He was involved in multiple social activities, which was also a means to relieve himself of thoughts about Vietnam.  He enjoyed golfing with friends, belonged to three social clubs, including the VFW, and enjoyed taking trips away from home with his wife.  The Veteran retired in 2002, after 42 years of employment stating that the job was becoming stressful.  He returned to work for two brief periods as a consultant.  He described no problems with activities of daily living.  He currently received monthly counseling services at the Vet Center, but was not taking any psychiatric medications.  

On examination, the Veteran was casually dressed and adequately groomed.  He made little eye contact through the examination.  He became quite tearful at various portions, of the interview, particularly when speaking about those missing in action from his unit.  His mood was variable and his affect constricted.  He denied suicidal or homicidal ideation and there was no evidence of a thought disorder.  His thought process was logical, coherent and goal-directed.  He denied auditory or visual hallucinations.  His cognition was not formally tested, but appeared intact.  His judgment and insight were good.  The examiner rendered Axis I diagnosis of chronic PTSD and assigned a GAF score of 52.  The examiner noted the Veteran's PTSD symptoms appeared somewhat more severe than described in the previous examination report suggesting a need for increased intensity of treatment and possibly psychopharmacological intervention.  

In September 2008, the Veteran's Vet Center counselor offered a second opinion as to the severity of his PTSD.  The Veteran continued to present with increased anxiety and emotions triggered by Vietnam memories and related symptoms.  He described PTSD symptoms consistent with those reported in his initial assessment in June 2007 and was considering inpatient treatment for PTSD.  

The record shows that the Veteran was most recently examined by VA in January 2011.  The examiner conducted a 45-minute clinical interview, administered the Beck Depression Inventory-II, and reviewed the Veteran's CPRS (computerized patient record system) records from the West Haven VA Medical Center as well as the previous VA examination report from 2007.  The examiner recounted the Veteran's history of psychiatric symptoms, focusing primarily on the degree and quality of his social relationships.  On this occasion, the Veteran reported that his marriage and relationships with friends had been impacted by his PTSD and depression symptoms.  He was "pulling away from people" and not attending some of the enjoyable activities that he used to be a part of including a golf league.  In addition, over the last year and a half his drinking had increased from social drinking to 5-6 beers/servings of wine daily.  However, he remained married and continued to describe that relationship in positive terms.  He also continued to derive significant enjoyment from his children and grandchildren and felt that his mood improved when he gets together with them.  He was still attending monthly individual counseling sessions through the Vet Center.  

In addition to PTSD symptoms, the Veteran also appeared to have a co-morbid diagnosis for a mood disorder.  In discussing the psychological test results, the examiner noted that the Veteran's responses on the Beck Depression Inventory-II showed symptoms of depression and concentration difficulty that were severe.  He also had moderate symptoms including pessimism, loss of pleasure, self criticalness, loss of interest, indecisiveness, changes in sleeping pattern, irritability, fatigue, and loss of interest in sex.  His mild symptoms included, sadness, past failure, guilt feelings, punishment feeling, self dislike, suicidal thought, crying, agitation, worthlessness loss of energy and changes in appetitive.  The Veteran's sleep was somewhat helped by medication, but he did not appear to be taking any other psychotropic medications.  

On examination, the Veteran was adequately groomed and casually dressed.  He was alert and oriented in all spheres.  Rapport was established quickly and maintained throughout the evaluation and the Veteran was appropriate and cooperative during the evaluation.  Affect and eye contact were both appropriate.  His speech rate, tone, and volume were within normal limits.  His speech content was logical and goal-directed,  He denied auditory or visual hallucinations or other symptoms of psychosis.  He acknowledged passive suicidal ideation, but denied, intent, access, or plan.  He denied homicidal ideation and was of no danger to others.  When discussing trauma-related experiences, the Veteran became tearful.  Insight and judgment appeared to be good.  The examiner rendered Axis I diagnoses of chronic PTSD, dysthymic disorder, and alcohol abuse.  A GAF score of 53 was assigned.

By applying the Veteran's psychiatric symptomatology to the rating criteria noted above, it is apparent that his PTSD does not more nearly approximate the criteria for a 70 percent or higher rating.  The clinical findings of record describe experiences, thoughts, and emotions due to PTSD that negatively impact the Veteran's interpersonal relationships especially those within his immediate family.  The Board does not discount the effect of these symptoms on the Veteran's daily life.  However, the evidence suggests that he has been able to control his PTSD symptoms to a large degree.  He has required no psychiatric medications or hospitalizations.  In fact, the record describes a fairly consistent pattern of symptomatology and manifestations.  

The Board acknowledges the Veteran's severe depression and notes that, while it is obviously a relevant consideration in evaluating the extent of psychiatric disability, it is only one factor and may not be given decisive effect in determining the outcome of the appeal without regard to the other relevant factors specified in the law and regulations.  The Veteran does not otherwise show disturbance of affect or mood, speech suggestive of disorders of thought or perception, difficulty understanding commands, or significant impairment of judgment, or abstract thinking.  His affect in general has been appropriate to mood.  The evidence fails to demonstrate that his depression has resulted in a sustained inability to function independently, appropriately, and effectively.  Rather overall the evidence shows that the Veteran seems to function fairly well.  

In this case, the Veteran's subjectively reported complaints and descriptions of his PTSD appear to be far worse than the objective clinical manifestations indicate, especially with respect to his degree of social adjustment.  Although his recent tendency towards isolation makes social interactions complicated, he does have the ability to establish and maintain effective relationships as shown by his long-term marriage to his wife and his close relationships with his children and grandchildren.  The Veteran also reported meaningful leisure pursuits including caring for his yard, participation in social clubs, regular visits from family, golfing and travel.  There is also no evidence that, prior to his retirement, the Veteran had significant decreases in work efficiency.  He was able to maintain his work relationships sufficiently to remain stable in his employment for 42 years.  Thus, the concerns expressed about the Veteran's relationships, and his own perception of himself as isolating, show difficulty, rather than a complete inability, to establish and maintain effective relationships indicative of a 70 percent rating.  

Other symptoms required for a higher 70 evaluation are neither complained of, nor observed, by medical health care providers, including suicidal ideation, obsessional rituals, illogical, obscure, or irrelevant speech, or impaired impulse control.  Although the Veteran complained of passive suicidal ideation at the January 2011 VA examination, none of the other examinations conducted during the current appeal reflect complaints, or findings, of suicidal ideation.  Further, the medical evidence largely demonstrates that the Veteran presented with appropriate affect.  There is no evidence of psychotic symptoms or cognitive deficits.  In general, he was adequately groomed and able to take care of himself physically.  The evidence also does not show spatial disorientation - the substantial weight of the evidence shows that he was alert and oriented in all spheres.  Such findings are consistent with the rating criteria required for a 50 percent evaluation, and do not approximate the criteria required for assignment of a 70 percent or higher evaluation.  

In reaching this determination, the Board notes that the both VA examiners who evaluated the Veteran to assess the nature, extent and severity of his service-connected PTSD, have provided GAF scores of 52 and 53 which denote moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social and occupational functioning (e.g., few friends, conflicts with peers and coworkers).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  These GAF scores are consistent with the symptomatology noted and do not provide a basis for assignment of a higher rating for the Veteran's PTSD.  

The Veteran was also found to have significant symptoms associated with a dysthymic disorder and alcohol abuse, in addition to symptoms of PTSD, which cause a significant level of additional social and occupational impairment.  Here, in the absence of a medical opinion separating the effects of the Veteran's service-connected PTSD from any nonservice-connected dysthymic disorder and alcohol abuse problems, the Board has resolved all reasonable doubt in the Veteran's favor and has considered all of his psychiatric symptomatology in evaluating the severity of the service-connected PTSD.  Mittleider v. Brown, 11 Vet. App. 181 (1998).  Yet, for the reasons discussed herein, the evidence of record does not warrant a rating higher than the currently-assigned 50 percent evaluation at any time during the current appeal.  

Consequently, the criteria for the assignment of a disability rating in excess of 50 percent for PTSD are not met.  The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).

In reaching these conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, the written statement from his spouse, or the testimony provided during his hearing at the RO in October 2008.  However, inasmuch as the objective evidence does not otherwise substantiate his subjective complaints, his assertions do not suffice to assign a higher rating for PTSD.  The current level of disability shown is encompassed by the rating assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher evaluation is not warranted at any time during the current appeal.  Hart, supra.  

Moreover, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  As discussed above, there are higher ratings available for the Veteran's service-connected PTSD, but the required manifestations have not been shown in this case.  Moreover, there is no evidence that his PTSD symptoms have required hospitalization at any pertinent time during this appeal, and VA examinations are void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  Therefore, the Board finds that there is no evidence to show that the application of the regular rating schedule is impractical.  Accordingly, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The holding of Rice is inapplicable here because the evidence of record does not demonstrate that the Veteran has been rendered unemployable due solely to his service-connected PTSD, nor has he so contended.  Rather, the Veteran has repeatedly indicated that he voluntarily retired after 42 years at his job and that his spouse has reported that his PTSD symptoms increased in severity after his retirement.  Thus, at this point, there is no cogent evidence of unemployability due solely to this service-connected disability, and the issue of entitlement to a TDIU need not be addressed.  


(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


